DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021, has been entered.
Election/Restrictions
Applicants amended base claim 34 to no longer permit either unsubstituted heteroaryl or unsubstituted heteroarylalkyl for each of R1 and R2
The Examiner then extended the prior art search to base claim 34 compounds wherein L is 
    PNG
    media_image1.png
    111
    197
    media_image1.png
    Greyscale
 , but there is no prior art with compounds encompassing this embodiment for variable L (true for claim 34 as of 09/20/2021 claim-set).
The Examiner then extended the search to a compound of genus formula III of base claim 34 wherein R1 and R2 are each a substituted 6-membered pyridine heteroaryl; P is –(CRxRy)-C(=O)-NH; Q is –NH-C(=O)–(CRxRy)-, wherein Rx and Ry are each H; A is 
    PNG
    media_image2.png
    116
    206
    media_image2.png
    Greyscale
 ; L is 
    PNG
    media_image3.png
    141
    147
    media_image3.png
    Greyscale
 ; and B is 
    PNG
    media_image2.png
    116
    206
    media_image2.png
    Greyscale
 .  This search retrieved an applicable prior art reference.  Therefore, the search for other species/compounds of genus formula III of claim 34 will not be extended unnecessarily to other species/compounds in/for/during this Office Action in accordance with Markush search practice.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
A review of the “SEARCH 6” and “SEARCH 7” search results by inventor and assignee/owner names did not retrieve any double patent or prior art references.
Furthermore, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases for the elected species and species represented by Markush searches conducted to date did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that the entire scope of claim 34 has not been searched for prior art or double patent art.  The scope of search for prior art and double patent art of claim 34 only entails the elected species and Markush searches conducted to date; this is in accordance with Markush search practice.
Applicants added claim 97 (on 02/05/2020) to elected Group III.  Once the entire scope of claim 34 is determined to be free of the prior art, then Markush searching will commence on claim 97.  If a future Markush search for claim 34 happens to encompass embodiments of claim 97, then any prior art found from that future Markush search will be applied to both claims 34 and 97.
It is foreseeable many more rounds of RCE will be needed to extend the search following Markush search practice to all species encompassed within the genus compound of base claim 34.  Once claim 34 is determined to be free of the prior art, then and only then will searching commence on claim 97.  Many more rounds of RCE will likely be required to search claim 97 (claim 97 differs from claim 34 at least with variable L).
The elected species and extended searches to date read on claims 34-35, 38, 52, 63, 84-85, 87, and 92-97.
Applicants voluntarily canceled claims 1-33, 53-62, and 64-83 thereby rendering moot the Restriction Requirement of 03/02/2017.
However, the Election of Species Requirement of March 2, 2017, is still maintained against the pending (Group III) claims since the full scope of base claim 34 has yet to be searched in accordance with Markush search practice.
All pending claims have been examined on the merits.  Markush search procedure applies.  See MPEP 803.02(III)(D).
Current Status of 14/769,365
This Office Action is responsive to the amended claim-set of September 20, 2021.
Claims 34-35, 38, 52, 63, 84-85, 87, and 92-97 have been examined on the merits.  Claims 34-35, 52, and 97 are currently amended.  Claims 38, 63, 84-85, 87, and 92-96 are previously presented.
Priority
Applicants identify the instant application, Serial #:  14/769,365, filed 08/20/2015, and having 3 RCE-type filings therein, as a national stage entry of PCT/IB2015/050076, International Filing Date: 01/05/2015, which claims foreign priority to the following patent applications from India:  36/CHE/2014, filed 01/06/2014; 39/CHE/2014, filed 01/06/2014; 2639/CHE/2014, filed 05/29/2014; 2647/CHE/2014, filed 05/29/2014; 2783/CHE/2014, filed 06/06/2014; 3525/CHE/2014, filed 07/18/2014; 3612/CHE/2014, filed 07/24/2014; 3613/CHEN/2014, filed 07/24/2014; and to 5438/CHE/2014, filed 10/31/2014.
However, none of the foreign applications listed, above, support the instant claims.  Therefore, the instant claims are assigned the International Filing Date of January 5, 2015 as the effective filing date.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 20, 2021.
The Examiner has reviewed the claims and Reply of 09/20/2021.
Applicants added a description defining the squiggly points of attachment thereby rendering moot the objections (paragraph 22 in previous Office Action) against claims 34-35, 38, 52, 63, 84-85, 87, and 92-97.
Applicants removed "(L1-L2-L3)" from claim 52 thereby rendering moot the objection (paragraph 23 of previous Office Action) against claim 52.
Applicants deleted "amino, nitro, or substituted or unsubstituted C1-3alkoxy" from R3 of claim 35 thereby rendering moot the indefiniteness rejection (see paragraph 26 of previous Office Action) against claim 35. This claim amendment also renders moot the rejection under 35 U.S.C. 112(d) (paragraph 29 in previous Office Action).
The anticipatory prior art rejection under 102(a)(2) (see paragraphs 30-31 in previous Office Action) is withdrawn since Applicants deleted “unsubstituted” from the heteroarylalkyl and heteroaryl embodiments of each alternative embodiment R1 and R2 in base claim 34.
Response to Amendment
Claim Objections
Claim 34 is objected to for a lack of commas separating one embodiment of L from another.
Claim 84 is objected to for a similar rationale:  a lack of commas separating each embodiment of R1 and R2 from the other embodiments.
Claims 34-35, 38, 52, 63, 85, 87, and 92-96 are similarly objected to since these claims reference base claim 34 or 84 but do not remedy the rationale underpinning the objection against either claims 34 or 84.
This objection will be rendered moot once Applicants add commas in between each embodiment of L in claim 34 and add commas in between each embodiment of R1 and R2 of claim 84.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-35, 85, 87, and 92-93 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEMIEUX (WO 2015/143340 A1).
The reference LEMIEUX teaches the compound 250:

    PNG
    media_image4.png
    193
    1010
    media_image4.png
    Greyscale
  (page 52), or tautomers thereof (page 78), stereoisomers (page 77), pharmaceutically acceptable esters (page 78), or pharmaceutically acceptable salts thereof (page 1), which are encompassed within instant claim 34 genus formula III, wherein R1 and R2 are each a substituted 6-membered pyridine heteroaryl; P is –(CRxRy)-C(=O)-NH; Q is –NH-C(=O)–(CRxRy)-, wherein Rx and Ry are each H; A is 
    PNG
    media_image2.png
    116
    206
    media_image2.png
    Greyscale
 ; L is 
    PNG
    media_image3.png
    141
    147
    media_image3.png
    Greyscale
 ; and B is 
    PNG
    media_image2.png
    116
    206
    media_image2.png
    Greyscale
 .  
	Alternatively, variable P can be 
    PNG
    media_image5.png
    43
    278
    media_image5.png
    Greyscale
 ; Q can be 
    PNG
    media_image6.png
    49
    258
    media_image6.png
    Greyscale
 wherein r is 0; Rx is each H; R1 and R2 are each a substituted heteroarylalkyl.  Each interpretation/claim mapping, above, anticipates claims 34-35.
Furthermore, page 94 anticipates a pharmaceutical composition comprising said compound and a pharmaceutically acceptable carrier of claim 85.
claim 87, claim 92 (breast cancer on page 88); and claim 93 (page 88 teaches treating multiple myeloma).
The compound 250 from LEMIEUX also is depicted, verbatim, in the priority document PCT/CN2014/073812 (see page 52), which was filed on March 21, 2014 (the “effectively filed date”).  This priority document is also listed under “Priority Data” on the cover sheet of LEMIEUX (WO 2015/143340 A1).  Thus, the LEMIEUX reference is a 102(a)(2) reference since its effectively filed date of March 21, 2014 is before the instant application’s effective filing date of January 5, 2015.
Furthermore, the priority document contains support for teaching against “pharmaceutical composition” (page 1); treating (page 86):  non-small cell lung cancer (page 87); breast cancer (page 87); and multiple myeloma (page 87).
Conclusion
Claims 38, 52, 63, 84, and 94-96 are objected to for not containing commas in between different embodiments of variable L (claim 34) or R1 and R2 (claim 84).
Claims 34-35, 85, 87, and 92-93 are not presently allowable as written.
Claim 97 is presently allowable—but only for the scope of Markush searches (Applicants’ elected species and Markush searches) conducted to date.  Claim 97 could be rejected with prior art found from an extended Markush search in a future Office Action—which could properly be made FINAL under Markush search procedures.  Markush search procedure applies.
The base claim 34 embodiment 
    PNG
    media_image1.png
    111
    197
    media_image1.png
    Greyscale
 for variable L, as bonded in the arrangement of genus formula III of base claim 34 is free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625